Citation Nr: 0901195	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-09 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to high frequency radio emissions. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from May 1974 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied entitlement to service 
connection for a skin condition.

In an October 2007 rating decision, the RO denied entitlement 
to service connection for glaucoma, sterility, and 
anticardiolipin antibody, all claimed as due to in-service 
high frequency radio emissions.  The veteran was notified of 
that decision on October 10, 2007.  The veteran filed a 
notice of disagreement (NOD) concerning this matters in May 
2008 and a statement of the case (SOC) was issued in July 
2008.  An appeal consists of a timely filed NOD in writing, 
and after a SOC has been furnished, a timely filed 
substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200.  In this case, the claims file does not contain a 
completed VA Form 9 or timely filed substantive appeal 
concerning these issues.  On October 31, 2008, the RO closed 
out these issues on the basis that the veteran failed to 
respond. Accordingly, the Board has no jurisdiction to review 
these matters.

In October 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge in Washington, DC.  
A copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no current diagnosis of a skin disorder.

CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by 
service,.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the veteran filed his service connection claim 
in March 2005.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in April 2005. 
 This letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA. 
 Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in July 2007.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim. 
An additional notice as to this matter was provided in March 
2006. 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
veteran's service treatment records, service personnel 
records, VA treatment records and private treatment records 
pertaining to his claimed skin condition have been obtained 
and associated with his claim file.  

VA need not conduct an examination with respect to the claim 
for service connection for a skin condition on appeal, as 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent medical 
evidence does not provide any indication that the veteran's 
has a current skin disability or persistent or recurrent 
symptoms of a skin disability.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a malignant tumor, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  See 38 C.F.R. §§ 
3.307, 3.309 (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The United States Court of Appeals for Veterans Claims has 
taken judicial notice that radar equipment emits microwave-
type, non-ionizing radiation.  See Rucker v. Brown, 10 Vet. 
App. 67, 69, 71-72 (1997) (citing The Microwave Problem, 
Scientific American, September 1986; Effects upon Health of 
Occupational Exposure to Microwave Radiation (RADAR), 
American Journal of Epidemiology, Vol. 112, 1980; and 
Biological Effects of Radiofrequency Radiation, United States 
Environmental Protection Agency, September 1984).  Non-
ionizing exposure is not the type of radiation exposure 
addressed by the VA regulations found at 38 C.F.R. §§ 3.309, 
3.311 (2008).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends that he currently suffers from a skin 
condition as a result of events incurred his active service, 
including exposure to high frequency radio emissions.

Service treatment records do not reflect any treatment for a 
skin condition or for high frequency radio emission burns.  
The veteran's April 1974 service enlistment examination and 
July 1975 discharge examination reports reflected normal skin 
findings.  In June 1975, the veteran complained of a lump on 
the left side of his head above the ear.  On that same 
clinical note, it was indicated that no skin rash were 
present.  A notation of scars on the left side and left leg 
are noted in the July 1975 discharge examination report.  
Thereafter, a statement indicating that there has been no 
change in his medical condition was signed by the veteran on 
August 8, 1975.

Service personnel records indicate that his military 
occupational specialty (MOS) was listed as Tactical Circuit 
Controller and then Multichannel Communications Equipment 
Operator. 

In a March 2005 VA phone consultation note, the veteran 
indicated that he had radiation poisoning in military while 
working with electronics using high current voltage and 
microwaves.  He further reported that he suffered from a 
crusting rash resulting from that radiation poisoning that 
had now recurred and was treating the rash by applying bleach 
to the affected areas.  Thereafter, the veteran was 
instructed not to apply bleach to his skin.  In an April 2005 
VA treatment note, the veteran complained of burning 
sensations in his legs and hands.  Until November 2004, he 
had been employed as a painting contractor.  The examiner 
listed an assessment of skin rash, noting that while he was 
unsure of what it was, considering the itching and dry 
lesions, it could be just dry skin.  In an April 2005 
addendum, a VA physician noted that the veteran was convinced 
that being shocked by electricity during service was the 
source of his problems.  Physical examination findings were 
noted as slightly erythematous hands and backs of thighs with 
appearance of dry skin.  The veteran indicated that he had 
tried numerous over the counter creams with limited benefit 
and was currently using bleach. 

In April 2005, the RO requested from National Personnel 
Records Center (NPRC)   any Record of Occupational Exposure 
to Ionizing Radiation forms (DD Form 1141) or other records 
which contained information pertaining to the veteran's 
ionizing radiation exposure in service.  Documents detailing 
radiation exposure during service were not located in these 
searches.  Additional VA treatment notes dated in July 2005 
reflect complaints of a nonspecific skin rash.  

In an April 2006 statement, the veteran indicated that he was 
exposed to 10,000 volts of electricity and microwave 
radiation and worked 8 hours daily with radio equipment 
during service.  He further reported that he broke out with 
burns or crustations on his arms and legs in August 1975 and 
was treated for microwave radiation burns at the army 
hospital at Fort Gordon.

VA treatment notes dated in February 2007 show that the 
veteran had a skin lesion located on his left lower scalp 
frozen with liquid nitrogen.  A January 2008 VA treatment 
note specifically detailed that the veteran did not have any 
scars or rashes. 

During his October 2008 hearing, the veteran testified that 
he has a current skin condition after receiving a 10,000 volt 
shock of electricity from a piece of equipment identified as 
a TD 352 multiplexer.  The veteran reported that he was 
shocked on August 7, 1975, was unconscious for four hours, 
did not receive any medical attention, and was then 
discharged from active service the next day.  He further 
indicated that he suffered from skin crustations in June 1975 
and still suffers from itching, burning, and scabs on his 
arms as well as a skin condition that flares up after getting 
an X-ray. 

While evidence of record reflects some findings of dry skin 
and subjective complaints of a skin rash, itching, burning, 
and scabs, objective medical findings fail to document any 
current diagnosis or treatment for a skin condition.  
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present diagnosis 
of a skin condition (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143-144 
(1992).  Even if the Board were to assume that that the 
veteran suffers from some current skin disability (and that 
his dry skin was a manifestation of that disability), his 
claim would still not be warranted, as objective medical 
evidence of record does not reflect a nexus between any such 
skin disability and events during active service, including 
any exposure to high frequency radio emissions.

The Board also has considered the assertions the veteran has 
advanced on appeal in multiple written statements and during 
his October 2008 hearing.  However, the veteran cannot 
establish a service connection claim on the basis of these 
assertions, alone.  While the Board does not doubt the 
sincerity of the veteran's belief that he has a skin 
condition associated with events incurred during military 
service, this claim turns on medical matters--the diagnosis 
of a current disability and the relationship between such 
current disability and service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training or expertise, the veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, his assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claim for service connection.

For the foregoing reasons, the claim for service connection 
for a skin condition, to include as due to high frequency 
radio emissions, must be denied.  The Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).


ORDER

Entitlement to service connection for a skin disorder, to 
include as due to high frequency radio emissions, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


